Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 29, 2008 Date of Report (Date of earliest event reported) ING USA ANNUITY AND LIFE INSURANCE COMPANY (Exact name of registrant as specified in charter) Iowa 001-32625 41-0991508 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1475 Dunwoody Drive, West Chester, Pennsylvania 19380-1478 (Address of principal executive offices) (Zip Code) (610) 425-3400 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act Item 9.01 Financial Statements and Exhibits. The following documents are filed with reference to and are hereby incorporated by reference into the Registration on Form S-3 (File No. 333-123457), as amended, of ING USA Annuity and Life Insurance Company, filed with the Securities and Exchange Commission on March 18, 2005, as amended by Amendment No. 1, filed on April 22, 2005, Amendment No. 2, filed on May 17, 2005, Post-Effective Amendment No. 1 filed on June 16, 2006 and Post-Effective Amendment No. 2 filed on September 8, 2006. (d) Exhibits Exhibit Number Description Exhibit 4.1 Omnibus Instrument, dated as of May 21, 2008, relating to ING USA Global Funding Trust 6 Exhibit 4.2 Institutional Global Note, dated as of May 29, 2008 Exhibit 4.3 Funding Agreement issued by ING USA Annuity and Life Insurance Company to ING USA Global Funding Trust 6, effective as of May 29, 2008 Exhibit 5.1 Opinion of Eric G. Banta, internal counsel for ING USA Annuity and Life Insurance Company Exhibit 5.2 Opinion of Sidley Austin LLP, counsel to ING USA Annuity and Life Insurance Company Exhibit 8 Opinion of Sidley Austin LLP, counsel to ING USA Annuity and Life Insurance Company (re: tax matters) Exhibit 23.1 Consent of Eric G. Banta, internal counsel for ING USA Annuity and Life Insurance Company (included in Exhibit 5.1) Exhibit 23.2 Consent of Sidley Austin LLP (included in Exhibit 5.2) Exhibit Consent of Sidley Austin LLP (included in Exhibit 8) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ING USA ANNUITY AND LIFE INSURANCE COMPANY By: /s/Karen Czizik Date: May 29, 2008 Karen Czizik Vice President EXHIBIT INDEX Exhibit Number Description Exhibit 4.1 Omnibus Instrument, dated as of May 21, 2008, relating to ING USA Global Funding Trust 6 Exhibit 4.2 Institutional Global Note, dated as of May 29, 2008 Exhibit 4.3 Funding Agreement issued by ING USA Annuity and Life Insurance Company to ING USA Global Funding Trust 6, effective as of May 29, 2008 Exhibit 5.1 Opinion of Eric G. Banta, internal counsel for ING USA Annuity and Life Insurance Company Exhibit 5.2 Opinion of Sidley Austin LLP, counsel to ING USA Annuity and Life Insurance Company Exhibit 8 Opinion of Sidley Austin LLP, counsel to ING USA Annuity and Life Insurance Company (re: tax matters) Exhibit 23.1 Consent of Eric G. Banta, internal counsel for ING USA Annuity and Life Insurance Company (included in Exhibit 5.1) Exhibit 23.2 Consent of Sidley Austin LLP (included in Exhibit 5.2) Exhibit 23.4 Consent of Sidley Austin LLP (included in Exhibit 8)
